Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant’s election of species I, sub-species B (Figs. 1, 2B, 4, 6, 10) , claims 1,2, 6-12, 15-16, 19-20 in the reply filed on 01/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Furthermore claim 19 depends on non-elected claim 18 which do not read on elected species and therefore withdrawn from consideration at this time.

Claim Objections
3.	Claim 1 is objected to because of the term “at least” because the scope is not shown. It shows only an organic and inorganic encapsulation layers. Therefore cancellation of the term is required.

4.	Claim 11 is objected to because of the following informalities:  “a third opening” is defined in line 7 which should be defined as “a first opening” as there are no other opening defined before line 7 in claim 11.  Appropriate correction is required.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claim 11 is  rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention

Claim 11 recites “ ..and including a first organic encapsulation layer, an organic encapsulation layer, and a second organic encapsulation layer that are sequentially stacked” is indefinite as there are three organic layers are claimed which is not disclosed. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





6.	Claims 1, 6-12, 16, 20  are rejected under 35 U.S.C. 103 as being obvious over Gwon et al (US 2005/00000 A1) in view of Kim et al (US 2017/0244069 A1).

Regarding claim 1: Gwon teaches in Fig. 10-12 about a display device comprising:
a first substrate 111 including a display area DA and a peripheral area NDA outside the display area, wherein the display area includes a plurality of emission areas (for 260’s in each pixel) and a non-emission area (other than 260’s area) defining each of the plurality of emission areas;
a plurality of pixels arranged in the display area, each of the plurality of pixels being disposed in a corresponding emission area of the plurality of emission areas (in view of P in Fig. 10);
a thin-film encapsulation layer 280 covering the plurality of pixels and including at least one inorganic encapsulation layer 281 and at least one organic encapsulation layer 282;
a pattern layer (the layer makes RE) above the thin-film encapsulation layer, the pattern layer including a first light-blocking pattern RE shielding a portion of the non-emission area (as shown in Fig. 12, RE is over non-emission area); and
a second substrate facing the first substrate and including a second light-blocking pattern shielding the portion of the non-emission area.

Gwon does not explicitly show a second substrate facing the first substrate and including a second light-blocking pattern shielding the portion of the non-emission area.

Kim teaches in Fig. 2 about a second substrate 350 facing the first substrate 110 and including a second light-blocking pattern 371 shielding the portion of the non-emission area.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to include Kim’s second substrate to Gwon’s device having a mirror function and a touch function from the same device (Kim, [0008])


Regarding claim 6: Kim teaches in [0029] further comprising:
a sealing member arranged in the peripheral area,
wherein the first substrate and the second substrate are attached to each other by the sealing member.

Regarding claim 7: Gwon teaches wherein the first light-blocking pattern includes metal (abstract).

Regarding claim 8: Kim teaches [0019] wherein the second light-blocking pattern includes a black matrix including a black pigment.

Regarding claim 9: Kwon teaches in Fig. 12 further comprising:
a dam unit (DAM1/DAM2) arranged in the peripheral area and protruding from a top surface of the first substrate.

Regarding claim 10: Kwon teaches in Fig. 12 further comprising:
a support  (the structure left to the PAD area) arranged outside the dam unit and protruding from the top surface of the first substrate

wherein a height of the support from the top surface of the first substrate is less than a height of the dam unit from the top surface of the first substrate (as shown).

Regarding claim 11: In view of claim 1 as explained above Kwon in view of Kim teaches all the limitations. Kwon also teaches in Fig. 12 about a pixel-defining layer 270 including a third opening (between 270 portions where the OLED is placed) defining an emission area and a non-emission area surrounding the third opening and covering edges of the pixel electrode, the third opening exposing a central portion of the pixel electrode of each of the plurality of organic light-emitting diodes.

Regarding claim 12: Kwon teaches in [0097] about wherein the plurality of organic light-emitting diodes emit blue light.

Regarding claim 16: As explained in claims 7-8, Kwon in view of Kim teaches wherein
the first light-blocking pattern includes a metal, and the second light-blocking pattern includes a black matrix including a black pigment.

Regarding claim 20: As explained in claims 9 and 6 Kwon in view of Kim teaches further comprising:
a dam unit arranged in the peripheral area and protruding from a top surface of the first substrate; and
a sealing member arranged outside the dam unit and sealing the first substrate and the second substrate to each other.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “the second light-blocking pattern includes a second opening that is vertically aligned to the corresponding emission area of the plurality of emission areas, and an area of the first opening is greater than an area of the second opening” in combination with other limitations as a whole.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “the second light-blocking pattern includes a second opening that is vertically aligned to the emission area, and
an area of the first opening is greater than an area of the second opening” in combination with other limitations as a whole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897